Citation Nr: 0835732	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO. 07-10 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to August 1, 2006 for 
an award of Dependency and Indemnity Compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1969. He died in December 2003. The appellant is his 
surviving spouse.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted the appellant's reopened 
claim for entitlement to DIC benefits effective from August 
1, 2006. The claims folder was previously in the jurisdiction 
of the Milwaukee, Wisconsin, RO. 

In August 2008, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of the proceeding is of record.

As a further preliminary matter, the appellant's December 
2003 formal application for death benefits set forth the 
issue of entitlement to death pension, in addition to the 
present claim as to DIC benefits. This claim has not been 
appealed to the Board, or adjudicated by the RO in the first 
instance. Thus, the claim is referred to the RO for 
appropriate development and consideration.






FINDINGS OF FACT

1. The veteran died on December [redacted], 2003, while lawfully 
married to the appellant.

2. The appellant filed a formal claim for service connection 
for DIC benefits that was received at the RO on December 29, 
2003. 

3. The appellant was notified by letter dated November 17, 
2004 to the appellant at her last known address of record and 
further advised by letter dated January 21, 2005 with copy of 
the November 17, 2004 letter that she was required to provide 
evidence to a specified address of VA that she had lived with 
the veteran continuously from the date of marriage to the 
date of his death; of the date, place and full explanation of 
each separation; whether the appellant and the veteran 
intended to again live together; as to what attempts were 
made to reconcile; as to whether the veteran contributed to 
her support during each separation; whether there was a 
written agreement or court order of separation and if so, 
that a copy should be submitted to the RO, and; whether the 
veteran or the appellant applied for divorce or annulment. 

4. The appellant was notified by letter January 21, 2005 to 
the appellant at her last known address of record that she 
had until November 17, 2005 to submit the specified evidence 
in paragraph 3, above; and that if the requested information 
was received after November 17, 2005, such information would 
be considered a new claim under VA law, and that if then 
granted, any benefits to which she would be entitled would 
not be effective before the date VA received such 
information. 

5. The letters dated November 17, 2004 and January 21, 2005 
were not returned to VA as undeliverable, and the appellant 
did not respond to either letter. 


6. On July 24, 2006 the appellant provided to the RO a 
statement again requesting consideration of her claim for 
entitlement to receipt of DIC benefits based on the evidence 
on file. The RO later granted entitlement to DIC benefits and 
assigned an effective date for the award according to when it 
received that correspondence.


CONCLUSIONS OF LAW

1. The appellant abandoned her original claim of DIC 
benefits. 38 C.F.R. § 3.158 (2008).

2. The appellant is presumed to have received the letters 
dated November 17, 2004 and January 21, 2005. Leonard v. 
Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 9 Vet. App. 
195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992). 

3. Because the appellant did not file a notice of 
disagreement as to the January 21, 2005 determination that 
she was not eligible for DIC benefits, that determination is 
final. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 

4. The criteria for an earlier effective date than August 1, 
2006, the date of receipt of the appellant's reopened claim 
for the award of DIC benefits, are not met. 38 U.S.C.A. §§ 
101(3), 5110(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(j), 3.5, 3.158(a), 3.400 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements as to 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)  must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) ("Pelegrini II"). 

In addition, the relevant notice information must have been 
timely sent. The United States Court of Appeals for Veterans 
Claims (Court) in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A.
 § 5103(a); 38 C.F.R. § 3.159(b)(1).

The RO has notified the appellant of the requirements to 
substantiate a claim for an earlier effective date for 
receipt of DIC benefits. Previous correspondence sent to the 
appellant in November 2004 described in detail the types of 
evidence she could provide to demonstrate qualifying status 
as a surviving spouse. This letter pertained to her initial 
DIC claim that has since been denied. An additional letter as 
to these evidentiary requirements is not necessary under the 
circumstances. The appellant's earlier effective date claim 
is being denied due to the fact that the initial claim was 
abandoned, as defined under 38 C.F.R. § 3.158, and the July 
2006 date of the reopened DIC claim presents the basis for 
the correct effective date. Since the law on the disposition 
of claims under VA adjudication procedure will determine the 
outcome of the appeal, and further factual development would 
not be of assistance, the VCAA is not applicable. Sabonis v. 
Brown, 6 Vet. App. 426 (1994). See also, Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) ("Where the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision, the case 
should not be remanded for development that could not 
possibly change the outcome of the decision."). In any 
event, the March 2007 Statement of the Case explained the law 
and regulations on the assignment of effective dates, and 
further indicated the provisions for when a claimant is 
considered a surviving spouse. The Board finds the claim may 
be fairly adjudicated on the merits.


Analysis of the Claim

The appellant argues that as she submitted an original claim 
of entitlement to service connection for the cause of death 
of her husband, the veteran in December 2003, the effective 
date of such compensation should be the date of the original 
claim, instead of the August 1, 2006 date as established by 
the RO as the date of the reopened claim which was received 
in July 2006. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. The appellant in this matter filed an 
original claim for entitlement to DIC in December 2003 which 
she abandoned, and which therefore cannot be recognized as 
the basis of an effective date for DIC benefits. Since the 
July 2006 claim to reopen the issue of DIC compensation was 
successfully prosecuted by the appellant, it is the proper 
effective date for compensation benefits. 

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008).  

VA law provides for monthly payments of DIC benefits 
including under 38 U.S.C.A. § 1310 to a surviving spouse, 
child or parent. 38 C.F.R. § 3.5 (2008). 

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person. 38 U.S.C.A. § 101(3) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.50 (2008). 

The requirement of continuous cohabitation to be considered a 
surviving spouse, from the date of marriage to the date of 
death of the veteran, will be considered as having been met 
when the evidence shows that any separation was due to the 
misconduct of, or procured by, the veteran without the fault 
of the surviving spouse. 38 C.F.R. § 3.53(a) (2008). See also 
Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007) (under 
proper interpretation of 38 U.S.C. § 101, a separation by 
mutual agreement unless resulting from misconduct or 
communication of intent to end the marriage by the surviving 
spouse, does not constitute desertion as to break the 
continuity of cohabitation). The burden of proof is upon the 
appellant to establish her status as the surviving spouse of 
the veteran with respect to claims for DIC and other death 
benefits. Sandoval v. Brown, 7 Vet. App. 7, 9 (1994). The 
statement of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information to establish the criteria for continuous 
cohabitation. 38 C.F.R. 3.53(b).

A November 2004 rating decision has granted service 
connection for the cause of the veteran's death. In a 
subsequent determination in September 2006 the RO awarded the 
appellant DIC benefits as the veteran's lawful surviving 
spouse, effective from August 1, 2006. 
 
Under VA law, the guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth at 38 U.S.C.A. § 5110 (West 2002 & Supp. 2008) and 38 
C.F.R. § 3.400 (2008). The general provision for the 
assignment of an effective date for an award of DIC benefits 
including where service connection for the cause of the 
veteran's death has been granted, is that the effective date 
will be the date of receipt of the claimant's election for 
DIC benefits. 38 C.F.R. § 3.400(c) (4)(iii) (2008).

Generally, where evidence requested in connection with an 
original claim, a claim for increase or to reopen or for the 
purpose of determining continued entitlement is not furnished 
within one year after the date of request, the claim will be 
considered abandoned. After the expiration of one year, 
further action will not be taken unless a new claim is 
received. Provided entitlement to benefits is finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance based on such evidence 
shall commence not earlier than the date of filing the new 
claim. See 38 C.F.R. § 3.158(a). 

The record establishes the appellant filed with the RO in 
Milwaukee, Wisconsin a formal claim for DIC benefits (VA Form 
21-534) on December 29, 2003. Her application for benefits 
listed that the veteran had died on December [redacted], 2003.    The 
claim form stated that the appellant and the veteran were 
married between November 1999 and January 2001 following 
which they divorced, and that they remarried in November 2001 
and remained married up until the date of his death. 

However, the appellant reported that she and the veteran did 
not live continuously together from the date of marriage to 
date of death, and the cause of separation was that the 
veteran left her unannounced in July 2002.

In August 2004, the RO sent a development letter to the 
appellant requesting additional evidence and information to 
support her claim for DIC benefits. While at first the 
correspondence was returned as undeliverable, the RO re-sent 
the letter to the appellant's most recent address of record. 
There is no indication of her response.

In November 2004, based on existing medical evidence in the 
claims file, the RO granted service connection for the cause 
of the veteran's death. 

In November 17, 2004 correspondence, the RO notified the 
appellant that additional information was required from her 
to support the claim. The letter explained that because she 
did not live with the veteran continuously up to the date of 
his death, her statement and those of two witnesses were 
needed to substantiate the continuous cohabitation criteria. 
This letter indicated what the statements should identify, 
such as the reason for separation, whether the appellant and 
veteran had intended to again live together, and whether 
there was a written agreement or Court Order of separation. 
The RO sent the correspondence to the last known address. 
There is no record of a reply.

A January 21, 2005 letter indicated that due to the veteran's 
lack of response her claim was being denied. The letter 
advised the appellant that if she responded by November 17, 
2005 the RO would continue processing her claim. This 
provision essentially delineated a one-year timeframe from 
the prior November 2004 letter up until when the claim would 
be abandoned. Because there is no evidence that the appellant 
did not receive the letters, i.e., that they were returned as 
undeliverable, the law presumes that she received them. 

The law provides that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties 
absent clear evidence to the contrary. Ashley v. Derwinski, 2 
Vet. App. 307 (1992), (citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926)). See also 
Schoolman v. West, 12 Vet. App. 307, 310 (1999); Mindenhall 
v. Brown, 7 Vet. App. 271, 274 (1994). Where VA mails a copy 
of an agency decision to the last known address of the 
appellant and the appellant's representative, if any, on the 
date that the decision is issued, it is presumed the claimant 
received it. See Woods v. Gober, 14 Vet. App. 214, 220 
(2000). Absent evidence that the claimant notified VA of a 
change of address and absent evidence that any notice sent to 
her at his last known address has been returned as 
undeliverable, VA is entitled to rely on that address. Id., 
YT and Ashley, supra. 

There is again no record of any response within this time 
period, and the appellant's original DIC claim was abandoned. 
See 38 C.F.R. § 3.158(a). Because she did abandoned her 
claim, and did not file a notice of disagreement as to the 
RO's finding that she had so abandoned the claim, the January 
2005 decision is final in the absence of new and material 
evidence to reopen the claim. 

On July 24, 2006, the appellant sent by facsimile to the RO a 
statement requesting the reopening of her claim. She also 
requested transfer of the veteran's claims file to the RO in 
Buffalo, New York as she had relocated to that area. The 
appellant completed the filing of a formal claim in August 
2006, and a rating decision of the Buffalo RO granted the 
appellant's claim for entitlement to DIC benefits, effective 
August 1, 2006, the first day of the month following receipt 
of her application for reopened compensation. See 38 C.F.R. § 
3.31.

During the August 2008 hearing, the appellant stated that 
after she filed her initial claim in December 2003 she 
continued to contact the RO by telephone to determine the 
status of her claim before then moving to Buffalo. She 
further described circumstances under which she did not have 
any responsibility for the events leading to the marital 
separation. 

In assigning an effective date for the award of DIC benefits 
to the appellant the date of receipt of claim is 
determinative. As the appellant filed her claim for reopened 
compensation on July 24, 2006 and there is no earlier pending 
unadjudicated claim (i.e., the appellant abandoned the 
December 2003 claim and there is no evidence that she was not 
aware of the RO's January 2005 finding in this regard), the 
July 24, 2006 date of the reopened claim is, by law, the 
correct effective date of compensation benefits. 

The fact that the appellant relocated from her previous 
address on or around when the RO first contacted her in all 
likelihood was a factor in the absence of her reply. 
Nonetheless, the claimant for VA benefits has the duty to 
apprise VA of any change in address. See Hyson v. Brown, 8 
Vet. App. 262, 265 (1993). The duty to assist in the 
development and adjudication of a claim is not a one-way 
street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996). The 
only documented address for the veteran was that which was 
already on file and to which the RO sent the November 2004 
letter for purpose of continued case development. 

Accordingly, the original claim for DIC benefits was 
abandoned based on the appellant's nonresponse within one-
year to the November 17, 2004 RO's correspondence. The RO 
issued an administrative denial of the original claim for 
that reason. The correct effective date of the appellant's 
entitlement to DIC therefore must be based on the date of 
receipt of a petition to reopen to reopen the claim, and as 
stated that corresponds to the current effective date of 
August 1, 2006. 38 C.F.R. § 3.400(c)(4)(iii). 



The applicable law and regulations on the assignment of 
effective dates are binding in determining the outcome of 
this matter. See 38 U.S.C.A. § 7104(c). Hence, the claim on 
appeal for an earlier effective date for the award of DIC 
benefits is denied. See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the disposition of a claim is based on the 
applicable law, and not the facts of the case, the claim must 
be denied based on a lack of entitlement under the law).




ORDER

An effective date prior to August 1, 2006 for the award of 
DIC benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


